UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5652 Dreyfus Municipal Income, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 09/30 Date of reporting period: 06/30/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Income, Inc. June 30, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments152.0% Rate (%) Date Amount ($) Value ($) Arizona10.6% Apache County Industrial Development Authority, PCR (Tucson Electric Power Company Project) 4.50 3/1/30 1,500,000 1,448,670 Arizona Board of Regents, System Revenue (Arizona State University) 5.00 7/1/37 1,000,000 a 1,060,260 Barclays Capital Municipal Trust Receipts (Series 21W) (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) 5.00 1/1/38 9,998,763 b,c 10,641,563 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue (Prerefunded) 7.00 1/1/14 2,000,000 d 2,068,600 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 2,000,000 a 1,767,220 Pima County Industrial Development Authority, IDR (Tucson Electric Power Company Project) 5.75 9/1/29 1,000,000 1,029,320 Pinal County Electrical District Number 4, Electric System Revenue 6.00 12/1/38 2,300,000 2,390,850 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 490,000 485,634 California21.0% Alameda Corridor Transportation Authority, Senior Lien Revenue 5.00 10/1/19 1,000,000 e 1,163,790 California, GO (Various Purpose) 5.75 4/1/31 3,950,000 4,359,773 California, GO (Various Purpose) 6.00 3/1/33 1,250,000 1,471,950 California, GO (Various Purpose) 6.50 4/1/33 3,000,000 3,598,740 California, GO (Various Purpose) 6.00 11/1/35 2,500,000 2,915,950 California Department of Water Resources, Power Supply Revenue 5.00 5/1/17 1,000,000 1,142,670 California Municipal Finance Authority, Revenue (Southwestern Law School) 6.50 11/1/41 750,000 a 847,740 California State Public Works Board, LR (The Regents of the University of California) (Various University of California Projects) 5.00 4/1/34 1,000,000 1,071,360 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 2,000,000 2,295,920 JPMorgan Chase Putters/Drivers Trust (Series 3869) (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) 5.25 5/15/18 10,000,000 b,c,e 10,788,600 Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 6.00 7/1/35 2,250,000 e 2,543,850 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 1,000,000 1,114,050 Santa Ana Community Redevelopment Agency, Tax Allocation Revenue (Merged Project Area) 6.75 9/1/28 3,000,000 e 3,500,460 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.00 6/1/37 3,500,000 2,903,810 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.88 1/1/29 1,500,000 1,711,740 Colorado2.8% Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 1,500,000 a 1,724,325 E-470 Public Highway Authority, Senior Revenue 5.25 9/1/25 1,000,000 e 1,052,060 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 e 1,050,270 University of Colorado Regents, University Enterprise Revenue 5.38 6/1/38 1,500,000 a 1,686,840 Florida10.8% Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/22 1,500,000 1,683,495 Greater Orlando Aviation Authority, Airport Facilities Revenue 6.25 10/1/20 3,980,000 e 4,773,731 Higher Educational Facilities Financing Authority, Revenue (The University of Tampa Project) 5.25 4/1/42 2,000,000 a 1,988,080 Miami-Dade County, Subordinate Special Obligation Revenue 5.00 10/1/37 2,000,000 2,053,540 Mid-Bay Bridge Authority, Springing Lien Revenue 7.25 10/1/34 2,500,000 e 2,981,025 Palm Beach County Health Facilities Authority, Revenue (The Waterford Project) 5.88 11/15/37 2,400,000 2,421,912 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 2,500,000 2,628,375 South Lake County Hospital District, Revenue (South Lake Hospital, Inc.) 6.25 4/1/39 1,000,000 1,082,290 Tampa, Capital Improvement Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.00 9/1/28 700,000 749,945 Tampa, Capital Improvement Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.00 9/1/29 700,000 743,330 Georgia2.6% Atlanta, Airport General Revenue 5.00 1/1/26 1,500,000 e 1,588,470 Atlanta, Water and Wastewater Revenue 6.00 11/1/28 3,000,000 3,495,360 Hawaii1.3% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaiian Electric Company, Inc. and Subsidiary Projects) 6.50 7/1/39 2,400,000 2,643,624 Illinois5.2% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 5.63 1/1/35 1,000,000 e 1,080,260 Greater Chicago Metropolitan Water Reclamation District, GO Capital Improvement Limited Tax Bonds 5.00 12/1/32 2,500,000 2,695,775 Illinois, GO 5.00 4/1/23 2,000,000 2,157,680 Illinois, GO 5.00 8/1/24 1,000,000 1,052,310 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 2,000,000 2,226,220 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue 5.13 4/1/36 1,000,000 a 1,042,470 Indiana2.3% Indiana Finance Authority, Educational Facilities Revenue (Butler University Project) 5.00 2/1/31 1,460,000 a 1,461,956 Indiana Finance Authority, Midwestern Disaster Relief Revenue (Ohio Valley Electric Corporation Project) 5.00 6/1/39 1,500,000 1,447,140 Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; AMBAC) 5.00 1/1/36 1,500,000 e 1,527,765 Iowa1.5% Iowa Student Loan Liquidity Corporation, Student Loan Revenue 5.75 12/1/28 2,715,000 a 2,919,548 Louisiana1.3% Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.13 7/1/29 1,000,000 1,100,450 Louisiana Stadium and Exposition District, Senior Revenue 5.00 7/1/36 1,325,000 1,373,588 Maine.8% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 1,250,000 1,490,088 Maryland2.1% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 e 1,087,570 Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,500,000 2,974,125 Massachusetts9.4% Barclays Capital Municipal Trust Receipts (Series 15W) (Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue)) 5.00 7/1/38 10,000,000 a,b,c 10,916,100 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/36 1,000,000 1,044,930 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 7.25 1/1/32 1,500,000 1,755,675 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.25 7/1/29 2,500,000 a 2,499,975 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.25 7/1/30 2,000,000 a 2,146,580 Michigan9.0% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 2,140,000 2,383,040 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/31 1,500,000 1,468,620 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/36 3,000,000 2,854,350 Michigan Building Authority, Revenue (Facilities Program) 5.13 10/15/30 2,025,000 2,174,040 Michigan Hospital Finance Authority, HR (Henry Ford Health System) 5.00 11/15/38 1,515,000 1,473,519 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 3,385,000 3,237,143 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.00 9/1/29 2,500,000 3,039,100 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/34 1,000,000 e 1,001,200 Minnesota1.8% Minneapolis, Health Care System Revenue (Fairview Health Services) 6.75 11/15/32 3,000,000 3,499,050 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/29 80,000 80,275 Mississippi2.8% Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5.88 4/1/22 3,500,000 3,508,470 Warren County, Gulf Opportunity Zone Revenue (International Paper Company Project) 5.38 12/1/35 2,000,000 2,085,880 Nebraska1.5% Nebraska Public Power District, General Revenue 5.00 1/1/32 2,785,000 2,957,336 New Jersey5.7% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/25 2,500,000 2,609,750 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.70 10/1/39 2,000,000 2,070,200 New Jersey Higher Education Student Assistance Authority, Senior Student Loan Revenue 5.00 12/1/18 1,500,000 a 1,661,595 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 6/1/30 2,500,000 a 2,647,025 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 2,500,000 2,187,525 New Mexico1.6% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 5.90 6/1/40 3,000,000 3,143,760 New York7.0% Barclays Capital Municipal Trust Receipts (Series 11B) (New York City Transitional Finance Authority, Future Tax Secured Revenue) 5.00 5/1/30 7,996,797 b,c 8,529,357 New York City Educational Construction Fund, Revenue 6.50 4/1/28 1,500,000 a 1,837,140 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 7.00 3/1/49 1,435,000 1,700,303 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 6.00 12/1/36 1,500,000 e 1,680,795 North Carolina2.6% Barclays Capital Municipal Trust Receipts (Series 31W) (North Carolina Medical Care Commission, Health Care Facilities Revenue (Duke University Health System)) 5.00 6/1/42 5,000,000 b,c 5,090,550 Ohio2.9% Butler County, Hospital Facilities Revenue (Kettering Health Network Obligated Group Project) 6.38 4/1/36 1,250,000 1,403,263 Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 1,500,000 1,535,790 Ohio Air Quality Development Authority, Air Quality Revenue (Ohio Valley Electric Corporation Project) 5.63 10/1/19 600,000 683,172 Toledo-Lucas County Port Authority, Special Assessment Revenue (Crocker Park Public Improvement Project) 5.38 12/1/35 2,000,000 2,015,940 Pennsylvania2.6% Clairton Municipal Authority, Sewer Revenue 5.00 12/1/42 1,000,000 987,810 JPMorgan Chase Putters/Drivers Trust (Series 3916) (Geisinger Authority, Health System Revenue (Geisinger Health System)) 5.13 6/1/35 2,000,000 b,c 2,071,680 Philadelphia, GO 6.50 8/1/41 1,750,000 1,970,570 Rhode Island1.0% Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 6.13 6/1/32 2,000,000 1,980,000 South Carolina6.9% Lancaster Educational Assistance Program, Inc., Installment Purchase Revenue (The School District of Lancaster County, South Carolina, Project) (Prerefunded) 5.00 12/1/14 5,000,000 d 5,330,800 South Carolina Public Service Authority, Revenue Obligations 5.50 1/1/38 3,000,000 3,305,490 Tobacco Settlement Revenue Management Authority of South Carolina, Tobacco Settlement Asset-Backed Bonds 6.38 5/15/30 3,750,000 4,850,512 Texas15.9% Barclays Capital Municipal Trust Receipts (Series 39W) (Texas A&M University System Board of Regents, Financing System Revenue) 5.00 5/15/39 5,000,000 a,b,c 5,278,550 Dallas and Fort Worth, Joint Improvement Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/42 2,500,000 e 2,477,025 El Paso County Hospital District, GO 5.00 8/15/27 1,000,000 1,090,410 Houston, Airport System Subordinate Lien Revenue 5.00 7/1/25 1,300,000 e 1,401,738 JPMorgan Chase Putters/Drivers Trust (Series 4356) (San Antonio, Electric and Gas Systems Junior Lien Revenue) 5.00 2/1/21 4,500,000 b,c 4,708,935 La Vernia Higher Education Finance Corporation, Education Revenue (Knowledge is Power Program, Inc.) 6.25 8/15/39 2,250,000 a 2,461,500 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/31 1,750,000 1,866,568 Lubbock Educational Facilities Authority, Improvement Revenue (Lubbock Christian University) 5.25 11/1/37 1,500,000 a 1,525,785 North Texas Education Finance Corporation, Education Revenue (Uplift Education) 5.13 12/1/42 2,000,000 a 1,936,460 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corporation) 5.75 1/1/40 1,685,000 e 1,867,031 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 4,000,000 e 4,331,240 Pasadena Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/31 2,000,000 a 2,188,960 Virginia1.6% Virginia Commonwealth Transportation Board, Transportation Capital Projects Revenue 5.00 5/15/22 1,000,000 e 1,194,960 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.25 7/1/19 1,780,000 1,975,818 Washington4.8% Barclays Capital Municipal Trust Receipts (Series 27B) (King County, Sewer Revenue) 5.00 1/1/29 2,999,037 b,c 3,271,047 Port of Seattle, Intermediate Lien Revenue 5.00 8/1/33 1,000,000 e 1,064,570 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 2,990,000 3,417,779 Washington Health Care Facilities Authority, Revenue (Catholic Health Initiatives) 6.38 10/1/36 1,500,000 1,730,295 West Virginia.5% The County Commission of Harrison County, SWDR (Allegheny Energy Supply Company, LLC Harrison Station Project) 5.50 10/15/37 1,000,000 1,016,340 Wisconsin.5% Public Finance Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/42 1,000,000 e 948,720 Wyoming1.1% Wyoming Municipal Power Agency, Power Supply System Revenue 5.50 1/1/38 2,000,000 2,187,300 U.S. Related10.5% Guam, LOR (Section 30) 5.75 12/1/34 1,500,000 1,582,155 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.13 7/1/37 1,550,000 1,322,708 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/32 1,000,000 940,510 Puerto Rico Commonwealth, Public Improvement GO 6.50 7/1/40 1,000,000 1,026,950 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/37 1,945,000 1,735,465 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 5,400,000 5,153,274 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 1,500,000 1,378,560 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/42 950,000 837,871 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 1,000,220 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 5,500,000 5,721,100 Total Investments (cost $282,682,287) % Liabilities, Less Cash and Receivables %) ) Preferred Stock, at redemption value %) ) Net Assets Applicable to Common Shareholders. % a At June 30, 2013, the fund had $49,598,109 or 25.3% of net assets applicable to Common Shareholders invested in securities whose payment of principal and interest is dependent upon revenues generated from education . b Collateral for floating rate borrowings. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2013, these securities were valued at $61,296,382 or 31.2% of net assets applicable to Common Shareholders. d These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. e At June 30, 2013, the fund had $49,105,130 or 25.0% of net assets applicable to Common Shareholders invested in securities whose payment of principal and interest is dependent upon revenues generated from transportation. At June 30, 2013, net unrealized appreciation on investments was $15,682,004 of which $19,183,457 related to appreciated investment securities and $3,501,453 related to depreciated investment securities. At June 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of June 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 298,364,291 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Income, Inc. By: /s/Bradley J. Skapyak Bradley J. Skapyak, President Date: August 20, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 20, 2013 By: /s/ James Windels James Windels, Treasurer Date: August 20, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
